Title: To Benjamin Franklin from the Comte de Vergennes, 23 August 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 23. aout 1782.
J’ai reçu, M, la lettre que vous m’avez fait l’honneur de mecrire le 9 de ce mois, ainsi que le mémoire qui y étoit joint. J’ai communiqué cette piéce à M. le Mis. de Castries, et je ne doute pas que ce Ministre ne prenne en considération la demande qu’elle renferme autant que les Circonstances le permettront. Nous nous occupons, M, des moyens de faire prospérer le commerce qui s’est établi entre la france et les Etats-unis, et nous ne négligerons rien pour remplir cet objet à la satisfaction commune des deux Pays. Le Congrès faciliteroit beaucoup notre travail s’il vouloit bien nous communiquer ses idées et ses vües à cet égard, et je vous en fais la demande avec d’autant plus de confiance, que je suis persuadé que cette assemblée desire autant que nous d’établir d’une maniere avantageuse et solide les relations de commerce entre la france et l’Amerique.
M. Franklin
